Citation Nr: 1827428	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-23 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral leg/knee condition.

2.  Entitlement to service connection for a back condition.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran, I.O., and M.H.


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from August 1954 to August 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2013 and January 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran and others testified before the undersigned Veterans Law Judge at a Board hearing in October 2016.  A copy of the hearing transcript is of record.

In June 2017, the Board reopened the Veteran's previously denied claims for service connection and remanded them for additional development.  They now return to the Board for further review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran failed to report for a July 2013 VA examination.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral leg/knee disability have not been met.  38 U.S.C.A. § 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.655 (2017).

2.  The criteria for service connection for a back disability have not been met.  38 U.S.C.A. § 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.655 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

As discussed above, the Board previously remanded the Veteran's claims in June 2017.  The Board instructed the Agency of Original Jurisdiction (AOJ) to provide the Veteran with a VA examination to assess the nature and etiology of his claimed conditions.  That examination was scheduled in July 2017.  A notation in the claims file from the provider assigned to conduct the examination indicates that the Veteran failed to appear.  The March 2018 supplemental statement of the case, sent to both the Veteran and his representative, stated that the Veteran had failed to report to the scheduled examination.

A review of the electronic file does not reveal a copy of a letter notifying the Veteran of this scheduled examination.  However, neither the Veteran nor his representative have alleged that the failure to appear was due to a lack of advance notice of the July 2017 examination, and neither have offered any explanation for his absence or requested that the examination be rescheduled.  A March 2018 waiver submitted by the representative indicated that they had no further evidence to submit and requested that the Board proceed in adjudicating the appeal.

Absent any evidence to the contrary, the Board finds that the Veteran received sufficient notification of the July 2017 VA examination based on the presumption of administrative regularity.  See Ashley v. Derwinski, 2 Vet. App. 307, 308 -09 (1992) (quoting United States v. Chem. Found., Inc., 272 U.S. 1, 14-15 (1926)) (stating that there is a presumption of administrative regularity under which it is presumed that government officials have properly discharged their official duties, including in mailing notice and that, to rebut this presumption, the appellant, in addition to asserting nonreceipt, bears the burden of producing clear evidence that VA did not follow its regular mailing practices or that its practices were not regular).

The Board need not examine whether this presumption of regularity has been rebutted until the Veteran, at a minimum, alleges that he did not receive the notice in question.  Baxter v. Principi, 17 Vet. App. 407, 411 (2004); Kyhn v. Shinseki, 26 Vet. App. 371, 374 (2013).  No such allegation has been made in this case.

When a claimant fails to report for an examination scheduled in conjunction with a reopened claim for a benefit which was previously disallowed, the claim shall be denied.  38 C.F.R. § 3.655.  As noted in the Introduction section, the Veteran's current appeal arises from his request to reopen previously denied service connection claims.  Because, he failed to report for an examination as part of his reopened claims, they must be denied.


ORDER

Service connection for a bilateral leg/knee disability is denied.

Service connection for a back disability is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


